           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 1 of 14

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-230-DAD-BAM
11
                      Plaintiff,                          GOVERNMENT’S OPPOSITION TO
12                                                        DEFENDANT’S MOTION TO REVOKE
                 v.                                       PRETRIAL DETENTION ORDER AND FOR
13                                                        TEMPORARY RELEASE
     KENNETH SHANE PATTERSON,
14                                                        DATE: November 16, 2020
                      Defendants.                         TIME: 9:00 a.m.
15                                                        COURT: Hon. Dale A. Drozd
16
            The government submits this opposition to defendant’s Motion to Revoke Pretrial Detention
17
     Order and for Temporary Release [Docket No. 84].
18
                                            I.       INTRODUCTION
19
            While on pretrial release on September 19, 2020, defendant Kenneth Shane Patterson drove on a
20
     residential street in Pismo Beach while under the influence of alcohol. He crashed his car into two
21
     parked cars. One of the cars sustained severe damage. He then fled the scene to avoid a DUI. When
22
     police found and questioned him, he falsely told them he was not the driver. Then, when he reported the
23
     incident to Pretrial Services, he falsely stated that he was not drinking at the time of the incident and had
24
     merely “side-swiped” another car. Pretrial Services filed a Pretrial Release Violation against defendant.
25
            After a contested hearing on the violation, Magistrate Judge Stanley A. Boone correctly found
26
     probable cause that defendant broke the law while on release and found that defendant is unlikely to
27
     abide by conditions and poses a danger to the community. On those bases, he revoked defendant’s
28


      GOV’T RESP. TO DEF’S MOT. REV.                       1
30
           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 2 of 14

 1 release and detained him under 18 U.S.C. § 3148(b). Under that section, a court “shall enter an order of

 2 revocation and detention” if, after a hearing, the court finds probable cause that a defendant has

 3 committed a crime and finds either that there are no conditions that would adequately address flight and

 4 danger (Section 3148(b)(2)(A)) or that the defendant is unlikely to abide by release conditions (Section

 5 3148(b)(2)(B)). Judge Boone ordered detention on the bases that defendant was unlikely to abide by

 6 release conditions and posed a danger to the community. Dkt. 79 at 19.

 7          The record supports Judge Boone’s findings. Defendant violated California’s hit-and-run and

 8 DUI statutes during the September 19 Pismo Beach incident. And he has shown by his conduct since

 9 release—which includes two serious violations of conditions and false statements to the government,

10 Pretrial Services, and the police—that he will not abide by conditions and is a danger to the community.

11                                               II.      FACTS
12          A.      Defendant is indicted and released on conditions.
13          Defendant was indicted in October, 2019, on six counts of wire fraud, one count of bank fraud,

14 and one count of evading the payment of income tax. Dkt. 1. At his initial appearance on November 1,

15 2019, the Court released defendant on conditions that included the standard prohibitions against

16 violating any federal, state, or local law while on release (Condition 1) and on travel outside the Eastern

17 District of California without approval (Condition 7(c)). Dkt. 6. Additionally, in light of evidence that

18 defendant—a loan broker by trade—had misused his clients’ tax information, the government requested

19 a condition, which the Court imposed, that defendant not engage in any business providing access to

20 private financial or tax information (Condition 7(l)). Id. Defendant signed the conditions,

21 acknowledging that he was “aware of the conditions of release” and “promise[d] to obey all conditions.”

22 Dkt. 6 at 3. The Court designated defendant’s significant other as a third-party custodian. Id. at 2.

23          At defendant’s request, the government and defendant negotiated an amended Condition 7(l)

24 shortly after the initial appearance, allowing defendant to continue his work as a broker so long as he did

25 not access his customers’ private financial information and instead had it routed to his associate,

26 Matthew Peterson. Dkt. 9. The parties also amended Condition 7(c) so defendant could travel
27 throughout California. Id. The Court approved the amended conditions on November 8, 2019. Dkt. 10.

28          Jessica McConville, defendant’s Pretrial Services Officer, testified at the hearing on defendant’s


      GOV’T RESP. TO DEF’S MOT. REV.                     2
30
           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 3 of 14

 1 recent pretrial violation. See generally Ex. 7 hereto at 4-38 (Tr. Oct. 21, 2020 Pretrial Revoc. Hr’g.)

 2 McConville described her standard practice when a defendant is released on conditions. Id. at 6:14-22.

 3 “As soon as someone is released from custody,” McConville stated, Pretrial Services meets with the

 4 defendant in person and “go[es] over [the defendant’s] conditions of release and inform[s] them of

 5 expectations of being on pretrial release, what to expect, and the consequences should they fail to meet

 6 the Court’s conditions or should they violate the Court’s conditions.” Id.

 7          B.      Defendant receives a warning from Judge Grosjean after booking travel twice
                    without Pretrial Services’ approval.
 8
            On February 24, 2020, defendant moved to modify Condition 7(c) so he could travel to Mexico
 9
     for a medical procedure. Dkt. 16. Defendant had booked the travel before consulting with Pretrial
10
     Services. Dkt. 54 at 2:12-15 (statement by Def.’s prior counsel at Feb. 26 Hr’g). Judge Grosjean held a
11
     hearing on the request two days later. Dkt. 18. The government had just completed its investigation of
12
     defendant’s violation of Condition 7(l), see § II.C, infra, and therefore opposed the travel request and
13
     described that violation to Judge Grosjean. Dkt. 54 at 5:13-8:15. In denying the travel request, Judge
14
     Grosjean noted that the conduct the Government described seemed to be a “serious violation,” id. at
15
     13:12, that defendant had “booked an international trip without talking to Pretrial Services” and that
16
     Judge Grosjean did not “think [defendant was] taking it seriously that [he is] supposed to be here.” Id. at
17
     14:2-3. Judge Grosjean stated, “People get detained, and you’re not taking it seriously.” Id. at 14:7-8.
18
            C.      Defendant violates Condition 7(l) when he obtains and reviews a customer’s private
19                  financial information.
20          On March 2, 2020, the government moved to revoke defendant’s release on the basis that he had

21 obtained a customer’s private financial and tax information in violation of Condition 7(l). Dkt. 19. The

22 customer and her accountant had emailed the customer’s tax and financial information to defendant

23 because she was pursuing a small business loan. Dkt. 19, Ex. C at 3-7. During a recorded call on

24 February 26, 2020, defendant discussed the tax and financial information he had received with the

25 customer, describing the contents of her 2017 and 2018 tax returns in detail. Id., Ex. D at 10:33-10:43.

26          After the call, the government contacted defendant’s counsel to discuss the violation. Defendant

27 informed the government by email that he had not actually received the customer’s financial information

28 and that he had “immediately” forwarded the customer’s emails to Matthew Peterson. See Ex. 1 hereto


      GOV’T RESP. TO DEF’S MOT. REV.                      3
30
           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 4 of 14

 1 (emails between government and defendant’s former counsel). These statements were not accurate. The

 2 monitored call makes clear that defendant did receive the information, see Dkt. 19, Ex. D at 10:33-43,

 3 and that he did not forward it to Peterson for 48 hours, see id., Ex. C at 1-4. At a hearing on June 22,

 4 2020, defendant admitted to violating Condition 7(l). Dkt. 37. Judge Boone ordered defendant released

 5 and modified Condition 7(l) to its original, more restrictive version. Id. Again, defendant signed the

 6 conditions and promised to obey them. Dkt. 38 at 3.

 7          D.      Defendant violates Condition 1 when he engages in a hit and run while driving
                    under the influence of alcohol.
 8
            On September 28, 2020, Pretrial Services filed a pretrial release violation petition against
 9
     defendant arising from an incident during which defendant crashed into two parked cars, fled the scene,
10
     and told officers and Pretrial Services a false story. See Dkt. 44; Ex. 2 hereto (police report).
11
            According to the police report of the incident, Pismo Beach police responded to calls of a traffic
12
     collision around midnight on September 19, 2020. Ex. 2 at 9-10. Witnesses reported seeing two men
13
     running from the scene. Id. at 10. Defendant had crashed into two stationary cars, causing “severe
14
     damage” to one. Id. His passenger sustained a shoulder injury. Id. at 11. The diagram below, from the
15
     police report, depicts the collision. See Id. at 14. The red circle, which the government has added,
16
     identifies defendant’s car.
17

18

19

20

21

22

23

24
     The following screenshot, taken from police bodycam footage of the incident, shows the damage the
25
     collision caused to defendant’s car. See Ex. 3 at 5:47; Ex. 4 (902(11) certificate).
26
27

28


      GOV’T RESP. TO DEF’S MOT. REV.                       4
30
            Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 5 of 14

 1

 2

 3

 4

 5

 6

 7

 8

 9

10 As depicted in the screenshot below from the bodycam footage, the collision occurred on a residential

11 street. See Ex. 3 at 4:10.

12

13

14

15

16

17

18
             The police report indicates that defendant called the police “1-1.5 hours after the collision,” and
19
     officers thereafter met defendant at a nearby residence. Ex. 2 at 11. In the 911 call, defendant speaks
20
     slowly and sounds inebriated. See generally Ex. 5 hereto (911 call); see also Ex. 4 (902(11) certificate).
21
     During the call, Defendant identifies himself by name, Ex. 5 at :40-:45, and tells the operator that his
22
     friend has gotten into an accident, id. at :15-:25, that his friend’s “ribs are all jacked up,” id. at :22-:27,
23
     that the friend “needs to go to the hospital,” id. at :24-:28, and that defendant “was asleep,” id. at :30-
24
     :33.
25
             After defendant called 911, officers arrived at the address defendant provided in the 911 call,
26
     approximately .2 miles from the accident. See Ex. 8 (map showing 2500 Coburn Lane (site of accident)
27
     and 173 Baker Avenue (residence defendant provided)). There, officers spoke with defendant and his
28


       GOV’T RESP. TO DEF’S MOT. REV.                        5
30
            Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 6 of 14

 1 injured passenger. See generally Ex. 6 (bodycam of interviews as residence); see also Ex. 4. Bodycam

 2 footage of these interviews, attached as Exhibit 6, shows the following:

 3      •    At :08-:13, the start of the footage, defendant tells police that he was not in the car that crashed

 4           and that he “got woke up.”

 5      •    At :40-:48, defendant confirms that he is the owner of the car that crashed. He states that his best

 6           friend and a “buddy” took his car to get more beer and “one of them wrecked it.”

 7      •    From approximately 2:00 to 9:00 on the recording, officers begin questioning defendant’s friend.

 8           Defendant stands nearby and periodically interrupts the interview and repeatedly instructs his

 9           friend not to speak to officers.

10      •    At 6:52-7:50, defendant’s friend removes his shirt at the officers’ request to show officers his

11           injuries. He notes pain on his right shoulder, which “feels like a separated shoulder.”

12      •    At 7:50-57, defendant states that he was at the house at the time of the accident.

13      •    At 10:50-10:57, defendant states that his friend and the buddy “had weed in the car.”

14      •    At 11:55-12:40, defendant began asking the police what his friend “or anybody” was “looking at

15           right now.” The police responded that defendant would not be going to jail, that the police were

16           not pursuing a DUI, and that they were investigating a hit and run.

17      •    At 12:50-12:55, defendant tells the questioning officer, “You know what happened. Just don’t

18           fuck us over.”

19      •    At 13:13-13:25, defendant admits he was driving the vehicle. He apologizes to the questioning

20           officer.

21      •    At 16:10-16:25, the officer states to defendant, “You didn’t want to get a DUI.” defendant

22           responds, “Yeah, bro. 100 percent.” Defendant then says he had “a few beers watching the fight”

23           and that he and his friend “wanted more ice.”

24      •    At 16:35-16:42 and 17:10-15, the officer asks, “You’re not injured?” Defendant responds, “No,

25           I’m fine.” Defendant tells the officer he does not need to be examined by medics.

26 Following the incident, the Pismo Beach Police Department forwarded the case for prosecution under
27 Section 20002(a)—misdemeanor hit and run. Ex. 2 at 12.

28           At the hearing on defendant’s pretrial release violation, Pretrial Services Officer McConville


      GOV’T RESP. TO DEF’S MOT. REV.                       6
30
           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 7 of 14

 1 testified that she spoke with defendant after the incident, stating the following: defendant reported the

 2 incident to Pretrial Services on September 21, 2020. Ex. 7 at 8:24-9:3. Officer McConville spoke with

 3 defendant about the incident over the phone, and defendant’s account was not consistent with the police

 4 report or the bodycam footage. He told McConville that the incident occurred when he “swerved to

 5 dodge an animal from the road, which caused him to sideswipe another vehicle.” Id. at 9:4-11. He also

 6 stated that he needed to leave the scene because the accident burned his leg, and he did not have his cell

 7 phone. Id. at 9:12-18. Defendant denied drinking and driving. Id. at 9:19-10:1.

 8          After Officer McConville received the police report, which showed that defendant admitted he

 9 fled the scene to avoid a DUI, caused “severe damage” to a vehicle, and had not initially been truthful

10 with police, McConville again spoke with defendant. Id. at 26:3-27:15. He “continued to deny that he

11 was drinking” on the night of the incident and “insinuated that maybe [the police] were” lying in the

12 police report about him drinking. Id. at 26:9-11, 27:12-15. After speaking with defendant, McConville

13 filed a Pretrial Release Violation Petition. Dkt. 44.

14          E.      Judge Boone revokes defendant’s pretrial release and detains defendant on the basis
                    that defendant is unlikely to abide by conditions and is a danger to the community.
15
            Judge Boone held a hearing on the alleged violation on October 21, 2020. See generally Ex. 7.
16
     The government and defendant also submitted substantial briefing regarding the Petition in advance of
17
     the hearing. See generally Dkts. 49, 59, 66, 73, 75. Judge Boone permitted the parties to call witnesses
18
     and submit evidence. Ex. 7 at 3:23-24. In addition to calling Officer McConville, the government played
19
     the 51-second 911 call in its entirety, id. at 13:5-7, several minutes of footage from the crash site, id. at
20
     15:16-17, and the 18-minute bodycam footage from defendant’s residence in its entirety, id. at 16:12-20.
21
     After the parties presented evidence and argument, Judge Boone revoked defendant’s pretrial release
22
     and ordered him detained under 18 U.S.C. § 1348. Id. at 85:14-17. Judge Boone followed his ruling with
23
     a written decision, finding probable cause that defendant had committed a crime while on release—
24
     specifically by violating California’s hit-and-run and DUI statutes—and that defendant is unlikely to
25
     abide by any condition or combination of conditions of release and is a danger to the community. Dkt.
26
     79; see also 18 U.S.C. § 1348(b)(1)(A)-(B).
27

28


      GOV’T RESP. TO DEF’S MOT. REV.                       7
30
           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 8 of 14

 1                                              III.     ARGUMENT

 2          Defendant’s pretrial violation, coupled with his conduct since his release in November 2019,

 3 warrant revocation and detention. Defendant violated California’s hit-and-run and DUI statutes on

 4 September 19, 2020, when he drove under the influence, had a major crash, and fled the scene.

 5 Defendant’s conduct during that incident, and later when discussing it with Officer McConville, shows

 6 that he cannot be supervised because he will not comply with conditions and will not be candid with

 7 Pretrial Services. And before he was detained, defendant’s conduct on release was escalating in

 8 seriousness and dangerousness. First, he booked travel without prior approval. Then he obtained a

 9 customer’s financial information in violation of Condition 7(l). And recently, he put the community at

10 significant risk when he drove drunk in a residential neighborhood and caused a major crash. Under 18

11 U.S.C. § 3148, there is probable cause that defendant broke the law; moreover, defendant is unlikely to

12 follow conditions and is a danger to the community. The standard for revocation and detention,

13 therefore, is met.

14          A.      Revocation under Section 3148 is warranted upon either a finding based on
                    flight/danger or a finding that defendant is unlikely to abide by conditions.
15
            Once a court finds that there is probable cause that a defendant on release broke the law, the
16
     court need only find that revocation is justified on the basis of flight or danger or that the defendant is
17
     unlikely to abide by release conditions.
18
            Under 18 U.S.C. § 3148, in a proceeding to revoke a defendant’s pretrial release under 18 U.S.C.
19
     § 3148, a court “shall enter an order of revocation and detention if, after a hearing,” the Court (1) finds
20
     that there is probable cause to believe that the defendant has committed a crime while on release and, (2)
21
     finds that either (A) “based on the factors set forth in section 3142(g) of this title, there is no condition
22
     or combination of conditions of release that will assure that the person will not flee or pose a danger to
23
     the safety of any other person or the community” or (B) “the person is unlikely to abide by any
24
     condition or combination of conditions of release.” 18 U.S.C. § 3148(b).
25
            As made clear by the disjunctive “or,” once a court finds probable cause that the defendant
26
     committed a crime, it need only find either that revocation is appropriate based on flight/danger or that
27
     the defendant is unlikely to comply with release conditions. See 18 U.S.C. § 3148(b); see also U.S. v.
28


      GOV’T RESP. TO DEF’S MOT. REV.                        8
30
           Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 9 of 14

 1 Manafort, 897 F.3d 340, 345 (D.C. Cir. 2018) (noting, where defendant challenged district court’s

 2 findings that revocation was warranted under both Section 3148(b)(2)(A) (flight/danger) and Section

 3 Section 3148(b)(2)(B) (defendant unlikely to follow conditions), “Either finding provides an

 4 independent basis for detention, so upholding either finding is sufficient to uphold the District Court’s

 5 detention order.”).1

 6          Moreover, only Section 3148(b)(2)(A), one of the two grounds for detention under Section 3148,

 7 expressly requires courts to consider the factors for assessing flight and danger set forth in 18 U.S.C.

 8 § 3142(g), including a defendant’s physical and financial condition. Section 3148(b)(2)(B) makes no

 9 mention of those factors because they are not relevant to whether a defendant is likely to abide by

10 conditions. See United States v. Fuller, 531 F.3d 1020, 1027 (9th Cir. 2008) (“[W]here Congress

11 includes particular language in one section of a statute but omits it in another section of the same Act, it

12 is generally presumed that Congress acts intentionally and purposely in the disparate inclusion or

13 exclusion.”)

14          Notwithstanding this clear statutory language, defendant argues that revocation may only be

15 ordered if “risk of flight or danger is impacted,” even if the defendant is unlikely to abide by conditions.

16 Dkt. 84 at 10-12. The two cases defendant cites do not support his position. Defendant cites a concurring

17 opinion in United States v. Howard, 793 F.3d. 1113, 1113-14 (9th Cir. 2015), for the proposition that

18 “Pretrial detention pursuant to § 3148 must be based on considerations of flight or danger to another

19 person or the community.” Dkt. 84 at 10. However, that concurrence, in addition to not being precedent,

20 relates only to the circuit judge’s view that the release condition at issue in that case was “inappropriate

21 and unfair.” 793 F.3d at 1114. The judge does not cite or discuss Section 3148.

22          The other case defendant cites, United States v. Parker, 65 F.Supp.3d 358, 363 (W.D.N.Y.

23 2014), is similarly unhelpful to defendant’s argument. Defendant cites Parker for the proposition that,

24 even if a defendant is unlikely to abide by conditions, a court may revoke pretrial release only when “the

25
            1
            Defendant argues that, in Manafort, the government conceded that revoking pretrial release
26 because a defendant is unlikely to abide by conditions requires an analysis of flight and danger. This is
   incorrect. The government’s appellate brief in Manafort stated, in no uncertain terms, that a finding that
27 a defendant is unlikely to abide by release conditions under 18 U.S.C. § 1348(b)(2)(B) “is an
   independent basis for finding that a defendant shall be detained” and “does not require consideration of
28 the 18 U.S.C. § 3142(g) factors.” Docket 84 at 59.


      GOV’T RESP. TO DEF’S MOT. REV.                      9
30
          Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 10 of 14

 1 risk of flight or danger is impacted.” Dkt. 84 at 11. The holding in Parker, however, was that “a finding

 2 that the defendant is a flight risk or danger will presumably support a finding that the person is unlikely

 3 to abide by conditions of release, and vice versa,” not that a court cannot revoke pretrial release once it

 4 determines that a defendant has committed a crime and is also unlikely to abide by conditions. See 65

 5 F.Supp.3d at 363 (quoting U.S. v. Gotti, 794 F.2d 773, 777 (2d Cir. 1986)).

 6          Under the clear text of Section 3148(b)(2), detaining a defendant under Section 3148(b)(2)(A)

 7 requires a finding of flight or danger with consideration of 3142(g) factors; detaining a defendant under

 8 Section 3148(b)(2)(B) does not.

 9          B.      There is probable cause that defendant violated Condition 1 when he committed a
                    hit and run in violation of Cal. Veh. Code § 20002 and drove under the influence of
10                  alcohol in violation of Cal. Veh. Code § 23152.
11          There is probable cause that defendant broke the law during his September 19, 2020 hit-and-run

12 incident. See 18 U.S.C. § 1348(b)(1)(A); see also Dkt. 6 (pretrial release conditions). California Vehicle

13 Code § 20002(a) and (c) provides that any person involved in an accident resulting in property damage,

14 including damage to vehicles, must safely stop his vehicle and either locate and notify the vehicle’s

15 owner or call the police “without unnecessary delay” and leave written notice of the name and address

16 of the vehicle’s driver and owner and a statement of the circumstances of the accident. California

17 Vehicle Code §23152(a) provides, “It is unlawful for a person who is under the influence of any

18 alcoholic beverage to drive a vehicle.”

19          The Pismo Beach police report makes clear that defendant struck two vehicles, causing one

20 “severe damage” on the night of September 19. See Ex. 2 at 10. The report also makes clear that

21 defendant ran from the scene because he feared he would receive a DUI. See id. at 10-11. He also waited

22 “1-1.5 hours after the collision” to call the police. Id. at 11. There is no indication that he located the

23 owner or left the required notice at the scene, and he did not call the police “without unnecessary delay.”

24 There is, therefore, “probable cause to believe that [defendant] has committed a Federal, State, or local

25 crime while on release.” See 18 U.S.C. § 3148(b)(1)(A).

26          In addition to fleeing the scene, defendant was driving under the influence of alcohol when he

27 crashed. In defendant’s 911 call, he speaks slowly and sounds inebriated. See Ex. 5. He also responded,

28 “Yeah, bro. 100 percent,” when a police officer asked him if he left the accident scene because he


       GOV’T RESP. TO DEF’S MOT. REV.                     10
30
          Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 11 of 14

 1 “didn’t want to get a DUI.” Ex. 6 at 16:10-16:25. Defendant also admitted to the officer that he’d had “a

 2 few beers watching the fight.” Id. Finally, the accident itself is evidence defendant was driving under the

 3 influence. He hit two parked cars on a residential street, causing major damage to one of the cars he

 4 struck and his own car.

 5          The police report, 911 call, and bodycam from defendant’s September 19 incident makes clear

 6 that he violated California Vehicle Code Cal. Veh. Code §§ 20002 and 23152.

 7          C.      Defendant is unlikely to abide by any condition or combination of conditions of
                    release.
 8
            In addition to there being probable cause that defendant broke the law, it is also clear that
 9
     defendant is “unlikely to abide by any condition or combination of conditions of release.” See 18 U.S.C.
10
     § 3148(b)(2)(B). Accordingly, revocation is warranted.
11
            Defendant’s conduct while on release shows that he is not taking his pretrial release seriously,
12
     has repeatedly failed to be truthful, and is unlikely to abide by any condition or combination of
13
     conditions. This latest violation reflects a clear pattern of noncompliance by defendant. Over seven
14
     months ago, Judge Grosjean warned him that he was “not taking [his release conditions] seriously.” Dkt.
15
     54 at 14:7-8. He has twice violated those conditions, and those violations were serious. His February
16
     2020 violation of Condition 7(l) was intentional. He did not merely accidentally receive a customer’s
17
     financials; he accessed them and reviewed them in detail. See Dkt. 19, Ex. D at 10:33-43. Then, on
18
     September 19, 2020, defendant broke the law during his crash—by driving under the influence—and
19
     immediately thereafter—by fleeing the scene.
20
            In addition to violating his conditions, and perhaps more importantly, defendant has repeatedly
21
     shown a lack of candor when confronted with his conduct. His account to Officer McConville after his
22
     September incident was false. He told he “side-swiped” a car and denied he was drinking. Ex. 7 at 9:4-
23
     10:1. Even after Officer McConville had seen the police report and confronted defendant about his false
24
     statements, defendant “continued to deny that he was drinking” on the night of the incident and
25
     “insinuated that maybe [the police] were” lying in the police report about him drinking. Id. at 26:9-11,
26
     27:12-15.
27
            Defendant urges that he is not a flight risk or a danger to the community. But even if that were
28


      GOV’T RESP. TO DEF’S MOT. REV.                     11
30
          Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 12 of 14

 1 true—and the evidence shows it is not—defendant provides no evidence that he is now ready to comply

 2 with his conditions of release despite repeatedly failing to do so since November 2019. None of the

 3 circumstances defendant points to—including his financial obligations and the COVID-19 pandemic—

 4 are new. They were all in place on September 19, 2020, and they didn’t keep defendant from violating

 5 his conditions. Moreover, defendant has had a third-party custodian since his release but has nonetheless

 6 violated his conditions repeatedly.

 7          Defendant points to United States v. Dreier, 596 F.Supp. 831 (S.D.N.Y. 2009), in arguing that

 8 “while candor is a factor to consider it is not a basis for detention.” Dkt. 84 at 7. But Dreier is a bail

 9 review case under 18 U.S.C. § 1342, see 596 F.Supp. at 832, which lacks the “unlikely to abide by

10 conditions” basis for detention in Section 3148. Moreover, the defendant in Dreier offered an extensive

11 bail package that included a $10 million bond, home detention, armed guards at his expense to prevent

12 his escape, no computer access, strict Pretrial Services supervision, and ongoing cooperation in finding

13 and preserving assets for victims. 596 F.Supp. 833. And even that wasn’t enough. The court required

14 five additional conditions. Id. Defendant has presented no such proposed release package that would

15 ensure the community’s safety and make it likely that defendant would comply with release conditions.

16          D.      There is no condition or combination of conditions of release that will assure that
                    Defendant will not pose a danger to the community.
17
            Because defendant is unlikely to abide by conditions of release, the Court need not find that
18
     defendant is a danger to the community to revoke pretrial release. See §III.B.1, supra. Yet defendant’s
19
     conduct since release has made clear that defendant is a danger to the public.
20
            Defendant argues that the September 19 incident is not relevant to the danger analysis because he
21
     “is charged with economic crimes . . . and the Pretrial Release Violation conduct has no relation to
22
     economic crime.” Dkt. 84 at 5. But “danger” does not mean the same thing in Section 3142 as it means
23
     in Section 3148. “The standards under each statute are markedly different.” U.S. v. Gill, No. CR S-06-
24
     0312-LKK (GGH), 2008 WL 2120069, at *1 (E.D. Cal. May 20, 2008). “Unlike § 3142(f), there is no
25
     limitation in § 3148(b) regarding the types or categories of Federal, State, or local crimes that will
26
     support an order revoking pretrial release.” United States v. Slade, No. CR-09-1492-1-PHX-ROS, 2013
27
     WL 2455926, at *6 (D. Ariz. June 5, 2013) (citation omitted). For instance, under Section 3148(b),
28


      GOV’T RESP. TO DEF’S MOT. REV.                      12
30
          Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 13 of 14

 1 “economic harm may be considered as a justification for detaining someone as a danger to the

 2 community.” Gill, 2008 WL 2120069, at *3. “Danger” under Section 3148 “refers to unlawful conduct,

 3 with little distinction between whether the nature of the conduct is economic or physical.” U.S. v. Slade,

 4 No. CR-09-1492-1-PHX-ROS, 2013 WL 2455926, at *6 (D. Ariz. June 5, 2013) (citation omitted).

 5          Both of defendant’s violations put the public at risk. Condition 7(l) protects the public from

 6 defendant misusing customers’ information, and defendant violated that condition. Moreover, the fact

 7 that defendant’s crash injured only his passenger is lucky; his conduct was dangerous and reckless and

 8 could very easily have resulted in injury to pedestrians or other motorists. As Judge Boone noted in his

 9 written decision, defendant “has demonstrated that he is not willing to abide by the conditions that have

10 been imposed, he has a history of not being truthful when confronted with his misconduct, and his

11 conduct is escalating such that he is a danger to the community.” Dkt. 79 at 18.

12          E.      Defendant’s arguments against revocation are not relevant to whether detention
                    under Section 3148 is warranted.
13
            While defendant argues that he should not be detained because he helps support six dependents
14
     and has multiple risk factors for COVID-19, See Dkt. 84 at 7, none of those points makes defendant less
15
     of a danger or makes him more likely to abide by conditions of release. 18 U.S.C. § 3142(g) requires
16
     courts to consider factors such as a defendant’s physical condition and financial condition, but only for
17
     the purpose of determining “whether there are conditions of release that will reasonably assure the
18
     appearance of the person as required and the safety of any other person and the community.” Here, there
19
     is no reason to believe that defendant poses less of a danger, or is likely to abide by release conditions
20
     because he has significant financial obligations and health issues. Indeed, those circumstances existed on
21
     September 19 and did not deter defendant from breaking the law.
22
            Defendant argues that he has various health conditions that require special care and make him
23
     uniquely susceptible to COVID-19. Dkt. 84 at 13. As with defendant’s financial obligations, however,
24
     defendant’s health conditions, as well as the COVID-19 pandemic, are not new. These conditions were
25
     in place on September 19, when defendant committed his hit and run. Moreover, defendant’s health
26
     issues do not make him less of a danger, nor do they make him more likely to comply with pretrial
27
     release conditions.
28


      GOV’T RESP. TO DEF’S MOT. REV.                      13
30
          Case 1:19-cr-00230-DAD-BAM Document 91 Filed 11/05/20 Page 14 of 14

 1          In addition to the fact that defendant’s physical condition does not make him more likely to abide

 2 by conditions or ensure the community’s safety, defendant provides no support for his contention that

 3 Fresno County Jail is not equipped to treat him. Defendant’s doctor lists several health conditions from

 4 which defendant currently suffers. See id., citing Dr. Guzman Rpt., filed under seal. Defendant contends

 5 that “[a] jail cannot provide a healthy environment for a person with these conditions.” The Fresno

 6 County Jail has confirmed, however, that it can treat defendant’s conditions. Dkt. 75-1. The government

 7 also notes defendant’s doctor’s conclusion that defendant “was not drinking” during the hit-and-run

 8 incident and “would not have been able to start and drive a car due to his Gastric Sleeve surgery.” Yet

 9 defendant admitted that he fled to avoid a DUI and was the person driving the vehicle. If the doctor’s

10 conclusions are based on defendant’s statements to the doctor, defendant apparently provided his doctor

11 with information that was not true.

12          Additionally, even if the risk of defendant contracting COVID-19 were relevant to danger or the

13 likelihood that defendant will follow conditions, defendant’s argument ignores the current COVID-19

14 situation at Fresno County Jail. Out of over 2,000 inmates, there are now approximately 17 known

15 COVID-infected inmates at the jail. Moreover, the jail continues to follow extensive COVID-19

16 mitigation protocols. See Ex. 10.

17          F.     Defendant’s request for temporary release is not properly before the Court.
18          In his motion to revoke, defendant moves for temporary release under Section 3142(i)(4). Dkt.

19 84 at 12. Defendant has not, however, sought this relief before a Magistrate Judge, as he is required to

20 do under Eastern District of California Local Rule 302(b)(1).

21                                         IV.      CONCLUSION
22          Given defendant’s repeated pretrial release violations and lack of candor, the Magistrate Judge

23 properly detained Patterson. Denial of defendant’s motion to revoke is warranted.

24    Dated: November 4, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
25

26                                                   By: /s/ VINCENTE A. TENNERELLI
                                                         VINCENTE A. TENNERELLI
27                                                       Assistant United States Attorney
28


      GOV’T RESP. TO DEF’S MOT. REV.                    14
30
